*1328OPINION.
Love'!
The taxpayer was an officer and principal stockholder of seyeral corporations engaged in the manufacture and sale of surgical and optical supplies. It had 10 stores in large cities in the *1329United States and one in Paris, France. These corporations also handled European-made surgical and optical supplies. The prestige of the European manufacturers in such field is so well known that the necessity for European connection by a large concern in the United States intending to keep abreast with the times is desirable. This was particularly true in 1919, since business relations with Europe had been cut off for four years on account of the World War. The testimony that the trip was for strictly business purposes and not for pleasure is corroborated by long letters to his sons, introduced in evidence, every sentence of which relates to his activities in respect of the business of the corporations. The corporations did not keep minutes of the meetings, but each director testified that the expenses of the business trips were to be paid from salaries and were not paid by the corporation. We are satisfied that the taxpayer has proved legitimate business expenses to the amount of $3,829 for the year 1919, which he is entitled to deduct from income for that year.

Order of redeterrrdnation will be entered on 10 days1 notice, wnder Bule 50.